          Case 1:18-cv-02718-RDM Document 93 Filed 08/02/19 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA


 O.A., et al.,

                 Plaintiffs,

         v.                                               Civil Action No. 18-2718 (RDM)

 DONALD J. TRUMP, et al.,

                 Defendants.


 S.M.S.R. et al.,

                 Plaintiffs,

         v.                                               Civil Action No. 18-2838 (RDM)

 DONALD J. TRUMP, et al.,

                 Defendants.


                                             ORDER

        For the reasons stated in the Court’s Memorandum Opinion contemporaneously issued, it

is hereby ORDERED that (1) a class consisting of “[a]ll noncitizen asylum-seekers who have

entered or will enter the United States through the southern border but outside ports of entry after

November 9, 2018,” is certified pursuant to Fed. R. Civ. P. 23(b)(2); (2) named Plaintiffs O.A.,

A.V., K.S., G.Z., C.A., D.S. S.M.S.R., R.S.P.S., L.C.V.R., C.S.C.C., R.G.G., D.A.G.A., A.J.A.C.

(on behalf of his minor son, A.J.E.A.M.), K.P.P.V., R.D.P.V., and Y.A.L.P. are designated as

class representatives; and (3) counsel for Plaintiffs in the consolidated cases O.A. v. Trump and

S.M.S.R. v. Trump are designated as co-counsel for the class.
        Case 1:18-cv-02718-RDM Document 93 Filed 08/02/19 Page 2 of 2



      SO ORDERED.

                                         /s/ Randolph D. Moss
                                         RANDOLPH D. MOSS
                                         United States District Judge


Date: August 2, 2019
